Case 2:19-cv-07818-CBM-RAO Document 31 Filed 01/28/20 Page 1 of 3 Page ID #:149



   1   Katherine M. Dugdale, Bar No. 168014
       KDugdale@perkinscoie.com
   2   PERKINS COIE LLP
       1888 Century Park E., Suite 1700
   3   Los Angeles, CA 90067-1721
       Telephone: 310.788.9900
   4   Facsimile: 310.788.3399
   5   William C. Rava (appearing pro hac vice)
       Christian W. Marcelo (appearing pro hac vice)
   6   WRava@perkinscoie.com
       CMarcelo@perkinscoie.com
   7   PERKINS COIE LLP
       1201 Third Avenue, Suite 4900
   8   Seattle, WA 98101
       Telephone: 206.359.8000
   9   Facsimile: 206.359.9000
  10   Attorneys for Plaintiff
       Nintendo of America Inc.
  11
                               UNITED STATES DISTRICT COURT
  12
                             CENTRAL DISTRICT OF CALIFORNIA
  13
  14
       NINTENDO OF AMERICA INC., a                 Case No. 2:19-CV-07818-CBM-RAO
  15   Washington corporation
                                                       SECOND STIPULATION TO
  16                        Plaintiff,                 EXTEND DEFENDANT’S TIME TO
                                                       RESPOND TO COMPLAINT
  17            v.
                                                       Complaint Served: September 12, 2019
  18   MATTHEW STORMAN, an                             Current Response Date: January 29,
       individual, JOHN DOES 1-10,                     2020
  19   individuals and/or corporations,                New Response Date: February 14, 2020
  20                        Defendant.
  21
  22
                Whereas, Plaintiff Nintendo of America Inc. (“Nintendo”) filed its Complaint
  23
       on September 10, 2019 [Dkt. #1];
  24
                Whereas, on October 2, 2019, Nintendo and Defendant Matthew Storman
  25
       (“Defendant” or collectively the “Parties”) filed a stipulation pursuant to Civil L.R.
  26
       8-3 to extend Defendant’s time to respond to the Complaint to November 1, 2019
  27
       [Dkt. #21];
  28
                                                 -1-
       147022123.1
Case 2:19-cv-07818-CBM-RAO Document 31 Filed 01/28/20 Page 2 of 3 Page ID #:150



   1            Whereas on October 24, 2019, Defendant filed a Motion to Dismiss [Dkt.
   2   #25];
   3            Whereas on January 15, 2020, the Court issued an Order denying
   4   Defendant’s Motion to Dismiss and Defendant has until January 29, 2020 to
   5   respond to the Complaint [Dkt. #30];
   6            Whereas Defendant has requested an additional two weeks to respond to the
   7   Complaint in order to attend the Federal Pro Se Clinic in Los Angeles on February
   8   3, 2020 which Defendant states is the first available date he can attend;
   9            Whereas, the Parties believe that good cause exists for an extension to allow
  10   Defendant time to attend the Pro Se Clinic;
  11            IT IS HEREBY STIPULATED by and between the Parties that Defendant
  12   shall have until February 14, 2020 to respond to the Complaint.
  13
       DATED: January 28, 2020               PERKINS COIE LLP
  14
  15                                         By:/s/ Katherine M. Dugdale
                                                Katherine M. Dugdale
  16                                            William C. Rava (appearing pro hac vice)
                                                Christian W. Marcelo (appearing pro hac
  17                                            vice)
  18
                                             Attorneys for Plaintiff
  19                                         NINTENDO OF AMERICA INC.
  20
       DATED: January 27, 2020               MATTHEW STORMAN
  21
  22                                         By: /s/ Matthew Storman
  23                                            Matthew Storman

  24                                         Pro Se Defendant

  25
  26
  27
  28
                                                  -2-
       147022123.1
Case 2:19-cv-07818-CBM-RAO Document 31 Filed 01/28/20 Page 3 of 3 Page ID #:151



   1            Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other
   2   signatories listed above, and on whose behalf this filing is submitted, concur in the
   3   filing’s content and have authorized the filing.
   4
   5   DATED: January 28, 2020                 PERKINS COIE LLP
   6
                                               By:/s/ Katherine M. Dugdale
   7                                              Katherine M. Dugdale
                                                  William C. Rava (appearing pro hac vice)
   8                                              Christian W. Marcelo (appearing pro hac
                                                  vice)
   9
  10                                           Attorneys for Plaintiff
                                               NINTENDO OF AMERICA INC.
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     -3-
       147022123.1
